356 F.2d 109
Lincoln ARCENEAUX, Appellant,v.ALCOA STEAMSHIP COMPANY, Inc., Appellee.
No. 22149.
United States Court of Appeals Fifth Circuit.
Feb. 17, 1966.

Appeal from the United States District Court for the Eastern District of Louisiana; Robert A. Ainsworth, Jr., Judge, 234 F.Supp. 559.
Frank S. Bruno, New Orleans, La., for appellant.
Francis Emmett, New Orleans, La., for appellee.
Before RIVES and GEWIN, Circuit Judges, and ALLGOOD, District Judge.
PER CURIAM:


1
The judgment is affirmed for reasons well stated in the opinion of the district court.


2
Affirmed.